DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 23 Jun 2021, in which claims 1 and 10-11 are amended to change the scope and breadth of the claim, claims 4-5 are amended to correct minor informalities, claim 9 is canceled, and new claim 40 is added.

This application is a domestic application, filed 27 Aug 2019; and claims benefit of provisional application 62/921,981, filed 17 Jul 2019, and claims benefit of provisional application 62/765,479, filed 27 Aug 2018.

Claims 1-8 and 10-40 are pending in the current application. Claims 22-39, drawn to non-elected inventions, are withdrawn. Claims 8 and 14-18, drawn to non-elected species, are withdrawn. Claims 1-7, 10-13, 19-21, and 40 are examined on the merits herein.

The following are modified grounds of rejection necessitated by Applicant's Amendment, filed 23 Jun 2021, in which claims 1 and 10-11 are amended to change the scope and breadth of the claim, claim 9 is canceled, and new claim 40 is added.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 40 recites "The compound of claim 1, wherein a chelation efficiency of the one or more chelating agents exceeds 5 μm metal per milligram of the compound." The instant specification, for example at paragraph 0067, describes a functionalization efficiency (FE) of the coupling scheme to the polymeric backbone of the chelating compound, evaluated because the coupling scheme directly affects the capacity for metal chelation. This functionalization efficiency is described using units of % or weight percent. The specification as originally filed does not clearly define a chelation efficiency, or a property having derived units of "μm metal per milligram of the compound", where "μm" according to the regular usage in the art would mean 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "chelation efficiency" in claim 40 is a relative term which renders the claim indefinite.  The term "chelation efficiency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As detailed above, the specification as originally filed is not seen to sufficiently describe or define the term "chelation efficiency", or the property having derived units of "μm metal per milligram of the compound", and it is unclear how such property is determined, therefore the scope of the claim is unclear.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Amended Claims 1-5, 7, 10-12, 19-20, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neeman et al. (US 2006/0078500, published 13 Apr 2006, provided by Applicant in IDS mailed 02 Apr 2020). 
Neeman et al. discloses a composition comprising a chelator moiety-hyaluronan complex bound to a solid support (abstract). Neeman et al. discloses the composition including a chelator moiety-hyaluronan complex for imaging activity of hyaluronidase in situ, and the embodiment of the composition for administration to a subject (page 1, paragraph 0008-0012). Neeman et al. discloses the chelator moiety includes DTPA and EDTA, and the preferred embodiment of DTPA (page 2, paragraph 0019-0020). Neeman et al. discloses the composition may include a metal ion or atom attached to the chelator moiety, where the metal ion or atom is selected from the group consisting of Fe, Ni, Eu, Ho, Dy, Mn, Gd, Cr, Hf, La, Yb, Tc, and In (page 2, paragraph 0021-0027), implying the chelator moiety is a chelator of metals such as Gd, Ni, or Cr. 
Neeman et al. discloses for injection, the active ingredients of the invention may be formulated in aqueous solutions (page 6, paragraph 0089), or pharmaceutical composition, comprising said compound and a pharmaceutically acceptable carrier that comprises water meeting limitations of instant claims 19-20. Neeman et al. discloses toxicity and diagnostic efficacy of the active ingredients described herein can be determined by standard pharmaceutical procedures in vitro, in cell cultures or experimental animals. The data obtained from these in vitro and cell culture assays and animal studies can be used in formulating a range of dosage for use in human, (page 6, paragraph 0099) implying the active ingredients disclosed in Neeman et al. do not possess biological toxicity. Neeman et al. discloses the embodiment of HA-Gd-DTPA beads wherein 50 mg of HA was reacted with 18.7 mg of DTPA and then formulated into a aqueous suspension (page 7, paragraph 0106-0107), where the reaction of 50 mg of HA with 18.7 mg of DTPA implies a mole ratio of approximately 1 : 2.5 DTPA chelator to HA dimer repeat unit and generates the compound wherein the chelating agents are the same and are covalently bonded to the HA polysaccharide, meeting limitations of instant claims 1-5, 7, 10-12, and 19-20.
Regarding instant claim 1, Neeman et al. does not express the biological toxicity of the active agent in terms of "to reduce a biological toxicity of the one or more chelating agents in a fluid." It is noted that In re Best, 562 F.2d 1252, 195 USPQ 430 (C.C.P.A. 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (C.C.P.A. 1980) In re Best, 562 F.2d at 1254-55, 195 USPQ at 433). As detailed above, Neeman et al. is interpreted as disclosing a structure meeting all structural limitations of instant claims 1-5, 7, 10-12, and 19-20. Further, Neeman et al. discloses the agent formulated into a pharmaceutical composition where they are mixed with a pharmaceutically acceptable carrier and discloses toxicity and diagnostic efficacy of the active ingredients described herein can be determined by standard pharmaceutical procedures. Therefore there is reason to believe that this property of reducing a biological toxicity would have been necessarily present in the compound having the same structure and this toxicity would have been able to be determined by standard pharmaceutical procedures as disclosed in Neeman et al.
Regarding instant claim 40, Neeman et al. is silent as to the property of "chelation efficiency". It is noted that In re Best, 562 F.2d 1252, 195 USPQ 430 (C.C.P.A. 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (C.C.P.A. 1980) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly recited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess the characteristic relied on" (In re Best, 562 F.2d at 1254-55, 195 USPQ at 433). As detailed above, Neeman et al. is interpreted as disclosing a structure meeting all functionalization efficiency (FE) of the coupling scheme to the polymeric backbone of the chelating compound, evaluated because the coupling scheme directly affects the capacity for metal chelation. The instant specification at paragraph 0041 further describes "However, while these ratios can be different for different chelators, functionalization efficiency of the chelator can be used to predict the approximate ratio of chelator to repeat unit. For example, the range of ratios is generally between 1:1 chelator:GAG to 1:5 chelator:GAG." The implied mole ratio of approximately 1 : 2.5 DTPA chelator to HA dimer repeat unit disclosed in Neeman et al. falls within this range of described functionalization efficiency, which is described to directly affect the capacity for metal chelation. Therefore there is reason to believe the structure disclosed in Neeman et al. inherently includes functions that are newly recited, such as the property of "chelation efficiency" as expressed in instant claim 40.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 23 Jun 2021, have been fully considered and not found to be persuasive.
	Applicant remarks that amended claim 1 recites "the one or more chelating agents functionalize the glycosaminoglycan moiety to reduce a biological toxicity of the one or more chelating agents in a fluid." As detailed in the modified grounds of rejection above, Neeman et al. discloses the agent formulated into a pharmaceutical composition where they are mixed with a pharmaceutically acceptable carrier and discloses toxicity and diagnostic efficacy of the active ingredients described herein can be determined by 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Amended Claims 1-7, 10-13, 19-21 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Neeman et al. (US 2006/0078500, published 13 Apr 2006, provided by Applicant in IDS mailed 02 Apr 2020).
Neeman et al. teaches as above.
Neeman et al. does not specifically disclose the embodiment wherein the chelating agents are ethylene diamine tetra-acetic acid (EDTA) (instant claim 6). Neeman et al. does not specifically disclose the embodiment wherein the compound comprises about 1:1 chelator to repeat unit of the hyaluronic acid polymer (instant claim 13). Neeman et al. does not specifically disclose the embodiment wherein composition is formulated as an injectable hydrogel (instant claim 21).
Neeman et al. further teaches the indicator (i.e., signal generating moiety thereof) is designed and configured based on the imaging procedure used. (page 4, paragraph 0054). Neeman et al. further teaches for example, a Gd-indicator of the present invention is preferably administered so as to reach a Gd concentration of 0.1-1 mM at the site of hyaluronidase activity. (page 6, paragraph 0100). Neeman et al. further teaches for oral administration, the compounds can be formulated readily by combining the active compounds with pharmaceutically acceptable carriers well known in the art. Such carriers enable the compounds of the invention to be formulated as tablets, pills, dragees, capsules, liquids, gels, syrups, slurries, suspensions, and the like, for oral ingestion by a patient (page 6, paragraph 0089). Neeman et al. further teaches 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings Neeman et al. to select the chelating agents to be EDTA, to select the ratio of chelator to repeat unit of the hyaluronic acid polymer, and formulated as an injectable hydrogel. One of ordinary skill in the art would have been motivated to modify the teachings Neeman et al. with a reasonable expectation of success because Neeman et al. further teaches the indicator (i.e., signal generating moiety thereof) is designed and configured based on the imaging procedure used and teaches the Gd-indicator selected to give a particular Gd concentration at the site suggesting it would have been routine experimentation to design and configure the indicator based on a desired concentration of indicator, teaches the chelator moiety may be selected to be EDTA, teaches the exact formulation can be chosen by the individual physician in view of the patient’s condition, and teaches known formulations for the invention include gels, syrups, slurries and that aqueous injection suspensions may contain substances which increase the viscosity of the suspension suggesting it would have been routine experimentation for the ordinary artisan to select the exact 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 23 Jun 2021, have been fully considered and not found to be persuasive.
Applicant’s remarks regarding the teachings of Neeman et al. are addressed as above.

Conclusion
No claim is found to be allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623